DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Examination Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 12, 2019 and September 23, 2019 were in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 

The disclosure is objected to because of the following informalities: 
[0033] line 14, “The detection layer 72”, should be change to - - The detection layer 74 - - Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claim 7 “the voltage source is one of a circuit board received within the interior of the chassis or the at least one power distribution component” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim(s) 2 – 13 and 18 – 19 are objected to because of the following informalities: The examiner notice that punctuation mark (comma) is missing in the preamble of claim(s) 2 – 13 and 18 – 19.
For example, claim 2, line 1, “The power distribution system of claim 1 wherein”, should be change to - - The power distribution system of claim 1, wherein - -.  Same correction should be carry out in the claims listed above.  
Claim 6, line 3, “with voltage source”, should be change to - - with a voltage source - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 6, 8 – 10, 12 – 17, and 19 – 20 are rejected under 35 U.S.C. 102 (a)(1) and 35 U.S.C. 102 (a)(2) as being anticipated by Elliott (WO 2018/033486 A2) (IDS Record).

With regard to claim 1, Elliott teaches a power distribution system (123 – Fig. 5), comprising: 
a chassis (26 – Fig. 5) defining an inner surface (Inner Surface – Fig. 5, see figure below) and an interior (Interior – Fig. 5, see figure below), and wherein at least a portion of the inner surface (Inner Surface – Fig. 5, see figure below) includes a conductive detection layer (70 – Fig. 4) (page 14, lines 3-6); 

a fault detection circuit (29 – Fig. 4, Fig. 5) comprising: 
a voltage sensor (Voltage Sensor – Fig. 5, see figure below) (page 14, lines 3-13) configured to sense a voltage at the conductive detection layer (70 – Fig. 4); 
a controller module (28 – Fig. 4, Fig. 5) communicatively connected with the voltage sensor (Voltage Sensor – Fig. 5, see figure below) and configured to receive the sensed voltage at the conductive detection layer (70 – Fig. 4), to compare the sensed voltage to a threshold value, and upon satisfaction of the comparison, to indicate an arcing event between the at least one power distribution component (123 – Fig. 5) and the conductive detection layer (70 – Fig. 4) of the chassis has occurred (page 14, lines 8-25; page 13,lines 10-20; page 19, lines 6-10). 
With regard to claim 2, Elliott teaches all the limitations of claim 1, and further teaches the at least one power distribution component (30, 32, 34 – Fig. 5) is a solid state power controller (page7, lines 7-12, “SSPC”).
With regard to claim 3, Elliott teaches all the limitations of claim 1, and further teaches the chassis (26 – Fig. 5) is adapted to hold a set of circuit boards (65 – Fig. 5) including the at least one power distribution component (30, 32, 34 – Fig. 5). 
With regard to claim 4, Elliott teaches all the limitations of claim 1, and further teaches the conductive detection layer is biased to a predetermined non-zero voltage (page 14, lines 3-13 wherein the predetermined non-zero voltage is “threshold leakage value”; page 14, lines 26-30; page 15, lines 1-2; page 17, lines 12-15 “The thresholds described herein can be estimated, arbitrarily set, determined empirically, or be defined with reference to an existing value (e.g. 2 volts above or below the moving average of the output voltage”). 
With regard to claim 5, Elliott teaches all the limitations of claim 4, and further teaches the threshold value is the predetermined non-zero voltage (page 14, lines 3-13 wherein the predetermined non-zero voltage is “threshold leakage value”; page 14, lines 26-30; page 15, lines 1-2; page 17, lines 12-15 “The thresholds described herein can be estimated, arbitrarily set, determined empirically, or be defined with reference to an existing value (e.g. 2 volts above or below the moving average of the output voltage”). 
With regard to claim 6, Elliott teaches all the limitations of claim 4, and further teaches the conductive detection layer (70 – Fig. 4) is biased to the predetermined non-zero voltage by an impedance (41, 43, 45, 47, 49, 51 – Fig. 5) electrically connecting the conductive detection layer (70 – Fig. 4) with a voltage source (25, Fig. 2) (page 18, lines 26-30; page 19 lines 1-3). 
With regard to claim 8, Elliott teaches all the limitations of claim 1, and further teaches all inner surfaces (Inner Surface – Fig. 5, see figure below) include the conductive detection layer (70 – Fig. 4). 
With regard to claim 9, Elliott teaches all the limitations of claim 1, and further teaches upon satisfaction of the comparison, the controller module (28 – Fig. 4, Fig. 5) is further configured to disable the supplying of power from the power source (25 – Fig. 5) to the at least one power distribution component (30, 32, 34 – Fig. 5) (page 14, lines 3-13, page 15 lines 12-19). 
With regard to claim 10, Elliott teaches all the limitations of claim 1, and further teaches the conductive detection layer (70 – Fig. 4) can include a conductive layer patterned on at least the portion of the inner surface (see conductive layer patterned of conductive detection layer 70, Fig. 4).
With regard to claim 12, Elliott teaches all the limitations of claim 10, and further teaches the conductive detection layer (70 – Fig. 4) comprises a heat deformable layer (69 – Fig. 4) (page 13, lines 14-17). 
With regard to claim 13, Elliott teaches all the limitations of claim 10, and further teaches the heat deformable layer (69 – Fig. 4) is selected to deform in response to a localized arcing event or in response to resistive heating due to current conducted during an arcing event, and wherein the deforming modifies the sensed voltage at the conductive detection layer (70 – Fig. 4) (page 13, lines 12-120).
With regard to claim 14, Elliott teaches a method of operating a power distribution system (123 – Fig. 5), the method comprising: 
sensing, by a voltage sensor (Voltage Sensor – Fig. 5, see figure below) (page 14, lines 3-13), a voltage at a conductive detection layer (70 – Fig. 4) disposed on an inner surface (Inner Surface – Fig. 5, see figure below) of a chassis housing (26 – Fig. 5) at least one power distribution component (30, 32, 34 – Fig. 5); 
receiving, by a controller module (28 – Fig. 4, Fig. 5), the sensed voltage from the voltage sensor (Voltage Sensor – Fig. 5, see figure below) (page 14, lines 3-13); 
comparing, by the controller module (28 – Fig. 4, Fig. 5), the sensed voltage to a threshold voltage value (page 14, lines 3-13); and 
upon satisfaction of the comparing, disable a supplying of power from a power source (25 – Fig. 5) to the at least one power distribution component (30, 32, 34 – Fig. 5) (page 14, lines 8-25; page 13,lines 10-20; page 19, lines 6-10).
With regard to claim 15, Elliott teaches all the limitations of claim 14, and further teaches upon satisfaction of the comparing (page 14, lines 3-13), providing indication (82, 84, 86 – Fig. 4) (page 14, lines 14-18) that an arcing event between the at least one power distribution component (30, 32, 34 – Fig. 5) and the conductive detection layer (70 – Fig. 4) of the chassis has occurred (page 14, lines 3-13, page 15 lines 12-19). 
With regard to claim 16, Elliott teaches all the limitations of claim 14, and further teaches biasing the voltage at the conductive detection layer (70 – Fig. 4) to a predetermined non-zero voltage (page 14, lines 3-13 wherein the predetermined non-zero voltage is “threshold leakage value”; page 14, lines 26-30; page 15, lines 1-2; page 17, lines 12-15 “The thresholds described herein can be estimated, arbitrarily set, determined empirically, or be defined with reference to an existing value (e.g. 2 volts above or below the moving average of the output voltage”). 
With regard to claim 17, Elliott teaches all the limitations of claim 14, and further teaches comprising disposing the conductive detection layer (70 – Fig. 4) on the inner surface of the chassis in a geometric pattern (see geometric pattern  of conductive detection layer 70, Fig. 4).
With regard to claim 19, Elliott teaches all the limitations of claim 14, and further teaches the conductive detection layer (70 – Fig. 4) is a heat deformable conductive detection layer (69 – Fig. 4) (page 13, lines 14-17).
With regard to claim 20, Elliott teaches all the limitations of claim 19, and further teaches the selecting the heat deformable conductive detection layer (69 – Fig. 4) such that the heat deformable conductive detection layer (69 – Fig. 4) deforms in response to a localized arcing event or in response to resistive heating due to current conducted during an electrical fault event, and wherein the deforming modifies the sensed voltage at the heat deformable conductive detection layer (69 – Fig. 4) (page 13, lines 12-120).

    PNG
    media_image1.png
    928
    1247
    media_image1.png
    Greyscale

Elliott (WO 2018/033486 A2) – Fig. 5

Allowable Subject Matter
Claim(s) 7, 11, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

The following is a statement of reasons for the indication of allowable subject matter: 
With regard to claim 7, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “the voltage source is one of a circuit board received within the interior of the chassis or the at least one power distribution component.”
With regard to claim 11, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “the conductive detection layer includes a serpentine pattern on at least the portion of the inner surface.”
With regard to claim 18, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “wherein the geometric pattern is a serpentine pattern.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 9199 (IN USA OR CANADA) or (571) 272 1000.

/N.B./Examiner, Art Unit 2836

							/JARED FUREMAN/                                                                                 Supervisory Patent Examiner, Art Unit 2836